                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


  UNITED STATES OF AMERICA,                        CR-18-43-GF-BMM-JTJ

                  Plaintiff,

        vs.                                    ORDER ADOPTING FINDINGS
                                              AND RECOMMENDATIONS AND
  JAHMEL HALABI,                                 GRANTING MOTION TO
                                                    CHANGE PLEA
                  Defendant.



      Defendant Jahmel Halabi appeared before United States Magistrate Judge

John Johnston on August 30, 2018, and entered a plea of guilty to one count of

Possession with Intent to Distribute Methamphetamine. Judge Johnston entered

Findings and Recommendations on August 30, 2018. (Doc. 29).

      Judge Johnston determined: (1) that Halabi was fully competent and capable

of entering an informed and voluntary plea; (2) that Halabi was aware of the nature

of the charges against her and the consequences of pleading guilty to Possession

with Intent to Distribute Methamphetamine as charged in the Indictment; (3) that

Halabi understood her constitutional rights, and the extent to which she was

waiving those rights by pleading guilty; and (4) that Halabi’s plea of guilty was a




                                          1
knowing and voluntary plea supported by an independent basis in fact establishing

each of the essential elements of the offense charged in the Indictment. Id. at 1-2.

      Judge Johnston recommended that this Court accept Halabi’s plea of guilty

to Possession with Intent to Distribute Methamphetamine as charged in the

Indictment. Id. at 2. Neither party filed objections. The Court has reviewed Judge

Johnston’s Findings and Recommendations for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The

Court finds no error.

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 29) is ADOPTED IN FULL. Halabi’s Motion to

Change Plea (Doc. 21) is GRANTED.

      DATED this 9th day of October, 2018.




                                          2
